01/28/2020 12

724 FAX 212 317 1383 SANDRA D PARKER ESQ Ig) 002

 

 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED © SANDRA D. PARKER

DOC #:

DATE FILED: |/26/2020,

 

 

 

I776 BROADWAY - 21ST FLOOR

NEW YORK, NEW YORK JOOI9 JAN 28 2020

WWW .SDP-LAW.COM

LAW OFFICE OF |)

 

 

 

 

 

 

 

 

 

January 28, 2020

BY ECF

CHAMBERS OF
DEBRA FREEMAN
U.S.Mal.

 

 

TELEPHONE 2(2-3)7-2883
FACSIMILE 2)2-317-1383
SPARKER®@SDP-LAW.COM

 

 

COURTESY COPY

Honorable Debra C. Freeman
United States District Court
500 Pearl Street

New York, NY 10007

RE:

Branch v. SUNY et al.
18 CV 9516 (AT)(DCE)

Dear Judge Freeman:

This finn represents Romain Branch, the Plaintiff in the above entitled action. Counsel

writes to obtain clarification regarding the Court’s January 28, 2020 Memo Endorsed Order, ECF
#72. In that Order, the Court identified four unreso)ved issues that the parties presented in their
January 24, 2020 joint letter. ECF #71. However, the joint letter listed a fifth issue. See ECF

#71, p.

2. The Order makes reference to only four of those five issues, listed in the joint letter,

and does not mention issue number 5S. Specifically Plaintiff’s position that Defendants did not
provide responsive documents and information to Interrogatory No. 3, 11, 13, 14, 16 and 18 and
Document Request No, 12(d), No.19 (listed as Plaintiff's 18), No. 20 (listed as Plaintiff’s No. 19)
and No. 23 (listed as Plaintiff's 22), See ECF #71, p.2.

Included in the sought for documents and information in issue number 5 are

discrimination complaints made against all of the decision makers, and the identities of
employees other than Plaintiff, whose employmer:t contract SUNY decided not to renew.

    
 

listed in the parties’ joint letter.

andra D. Parker

Plaintiff respectfully requests the opportunity to address in his motion, issue number 5
bn jf tackle Orle f Adags la,
he Cot peadutternIh Wwe /irofea dd ¥*e

ay, | 4, JA pf ¢4 Ptr erty Aorcee (dirkficd by Pe
g ig pol ato he.

fat Wey, That Awe ; ra.
ahve (of th Yeo pr toes of eniet RUN NAS Rey

  

wee af Wf 2 ZO.
SDP:mm SO ORDERED: DATE: fo Pore
ce: Elyce Matthews, Esq. (By ECF) Alt
DEBRA FREEMAN oe

UNITED STATES MAGISTRATE JUDGE
